Citation Nr: 0827414	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  99-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As support for his claim, the veteran testified at a hearing 
at the RO in March 2003 before the undersigned Veterans Law 
Judge (VLJ) of the Board - also commonly referred to as a 
Travel Board hearing.  

In February 2004, the Board remanded the claim for service 
connection for PTSD to the RO, via the Appeals Management 
Center (AMC), for additional development and consideration.  
In May 2008, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny this claim and returned the 
file to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran did not engage in combat against enemy 
forces.

2.  There is no competent and credible evidence confirming 
the veteran experienced a stressful event during service to 
account for his diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002 and Supp. 2007); 38 C.F.R. §§  
3.303, 3.304(f) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice should be provided prior to the initial 
adjudication of the claim by the agency of original 
jurisdiction (AOJ), i.e., the RO.  But if, for whatever 
reason, there was no VCAA notice prior to the initial 
adjudication of the claim, or the notice provided was 
inadequate/insufficient, then this notice error can be 
effectively "cured" by providing any necessary notice and 
then going back and readjudicating the claim - including in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA shows the error did not affect 
the essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini II that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini II, 18 Vet. App. at 120.  

The duty to notify was accomplished by way of a VCAA letter 
from the RO to the veteran dated in March 2004.  That letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Subsequent to that letter, the RO 
readjudicated the claim in the May 2008 SSOC.  A concurrent 
May 2008 letter further advised the veteran that a downstream 
disability rating and an effective date will be assigned if 
service connection is granted.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The VCAA notice provided by VA was clear and pertinent to the 
veteran's contentions, such that a reasonable person could 
understand what was required to prove the claim.  So, 
overall, he was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  There is no allegation or evidence that the 
timing error in the provision of the VCAA notice will affect 
the essential fairness of the adjudication of the claim.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service medical records 
(SMRs), service personnel records (SPRs), VA treatment 
records, and arranged for a VA PTSD examination.  Moreover, 
the Board specifically remanded in February 2004 in order 
that the AMC conduct further stressor development, which has 
since been done.  Therefore, the Board is satisfied the RO 
and AMC have made reasonable efforts to obtain any identified 
medical records and SPRs.  And the veteran and his 
representative have submitted numerous personal and lay 
statements.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

The Board finds that the standards of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have simply not been met.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With 
respect to the second prong of McLendon, there is only the 
veteran's unsubstantiated allegations that he experienced 
PTSD stressors during his tour of duty in Vietnam.  VA is not 
required to schedule another examination for a medical nexus 
opinion based solely on these lay statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Indeed, none of his 
claimed stressors have been verified.  And regardless, a VA 
examination and opinion were already obtained in April 2008, 
so quite recently.  Id.  It follows that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



II.  The Merits of the Claim

The veteran claims that he has PTSD as a result of the 
following in-service stressors while serving aboard the dock 
landing ship USS Thomaston (LSD-28):  serving aboard that 
ship when it was fired upon, witnessing the drowning deaths 
of several servicemen when they fell overboard, witnessing a 
fellow serviceman being crushed by a small boat after falling 
overboard into the ship's well, coming into contact with 
servicemen who had just returned from combat in bombed out 
areas, armed servicemen threatening the veteran who was 
unarmed, encountering racial animosity as an African-American 
in a majority white crew, witnessing Army and Marine 
personnel display body parts from killed Viet Cong soldiers, 
and witnessing his ship pick up armed troops and equipment 
while in hostile areas.  In addition, during his March 2003 
travel Board hearing, the veteran stated that, during early 
1968 (from January to March 1968), he was aboard the USS 
Thomaston when it was fired upon.  

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (2007) 
(i.e., DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the first requirement, VA treatment records 
show the veteran has been diagnosed with PTSD since at least 
1999.  And VA adjudicators must effectively presume this 
diagnosis was in accordance with DSM-IV, both insofar as the 
sufficiency and adequacy of the claimed stressors that 
predicated this diagnosis.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The determinative issue in this case, therefore, is whether 
the record also contains credible supporting evidence that a 
claimed in-service stressor actually occurred which supports 
this diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Participation in 
combat, a determination that is to be made on a case by case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  
See VAOPGCPREC 12-99 (October 18, 1999).  

If it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(1).  See also  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d). 

In this case, however, no competent and credible evidence 
establishes the veteran engaged in combat with an enemy 
force.  His DD Form 214 does not show that he was awarded any 
decorations or commendations commonly associated with valor 
or heroism while engaged in combat with an enemy force.  He 
received the National Defense Service Medal and the Vietnam 
Service Medal with two Bronze Stars, which, although very 
commendable in their own right, are not per se indications 
that he engaged in combat against an enemy force.  His 
service medals do not rise to the level of specifically 
corroborating combat in Vietnam.  He served aboard the USS 
Thomaston during the Vietnam War.  The Board also reviewed 
the available deck logs of that ship, but none indicates the 
vessel was involved in combat from January to March 1968, as 
he alleges.  Further, he only made a general assertion of 
manning battle stations on board this ship, without providing 
details as to approximate dates, locations, and other 
servicemen who witnessed such combat.  Moreover, his military 
occupational specialty (MOS) was personnel clerk, so also not 
prima fascia evidence of combat experience.  As well, during 
his Board hearing he cited the names of two other servicemen 
who shared in his experience of being fired upon, but the 
record does not contain buddy statements from them.  

The Court has held that a veteran who had a noncombatant MOS, 
but was stationed with a unit that was present while enemy 
attacks occurred, would strongly suggest that he was, in 
fact, exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subjected to rocket attacks 
during time that veteran was stationed at the base).  In 
other words, the veteran's presence with the unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

Here, though, following a comprehensive review of the 
relevant evidence, including the veteran's hearing testimony, 
the Board finds that his alleged combat stressors do not 
provide a basis to grant his claim for service connection for 
PTSD.  His statements, even in light of Pentecost, do not 
provide grounds to obtain more information regarding the 
alleged stressors or reason to believe he has PTSD as a 
result of his military service.  There is simply no evidence 
that he was present during an attack, and his statements do 
not provide information needed to confirm such presence.

In cases like the one at hand, where combat experience cannot 
be substantiated, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

Unfortunately, none of the veteran's claimed in-service 
stressors has been independently verified; so, as it stands, 
there is no credible supporting evidence that any of these 
claimed events actually occurred.  Also, he has failed to 
provide enough details concerning his alleged stressors to 
permit a meaningful search for evidence that might 
objectively corroborate these claimed events.  
The determination of the sufficiency, but not the existence, 
of a stressor is exclusively a medical determination for 
mental-health professionals, who are "experts" and 
"presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis."  Cohen, 10 Vet. App. at 140.  But the 
question of whether a stressor occurred is a factual, not 
medical, determination for VA adjudicators to decide.  And in 
this case, although the veteran has been diagnosed with PTSD, 
the Board finds no credible evidence that independently 
verifies any of his claimed stressors.

The veteran has not submitted any evidence such as lay 
statements from other servicemen to verify any of his 
stressors.  Importantly, his November 2007 buddy statement 
was from a colleague who did not serve aboard the same ship 
as him.  And that statement provided no corroborating details 
as to any of the claimed 
in-service stressors.  Moreover, the June 1999 lay statement 
from the veteran's brother did not even attempt to verify any 
of the details of the alleged in-service stressors.  



In addition, verification of the veteran's claimed stressors 
is not possible based on the nature of the stressors and 
insufficient level of details on the claimed stressors.  For 
instance, with respect to witnessing a fellow serviceman 
being crushed by a small boat after falling overboard into 
the ship's well, the veteran was unable to provide the 
particular details of a specific location where the ship was 
docked or travelling, dates, and names of servicemen who 
witnessed the alleged death, let alone the name of the 
serviceman who died the crushing death.  The same lack of 
particularity prevents verification of the other claimed in-
service stressors, including witnessing the drowning deaths 
of several servicemen when they fell overboard, coming into 
contact with servicemen who had just returned from combat in 
bombed out areas, armed servicemen threatening the veteran 
who was unarmed, encountering racism as an African-American 
in a majority white crew, witnessing Army and Marine 
personnel display body parts from killed Viet Cong soldiers, 
and taking on armed troops and equipment while in hostile 
areas.  Although during his Board hearing he cited being at 
Da Nang and Cam Ranh Bay, and in the demilitarized zone 
(DMZ), among other locations, he has failed to match those 
locations to the respective, several stressors he has 
claimed.  In addition, several of the stressors, such as 
experiencing racial harassment, are incapable of being 
verified but for corroborating statements from someone who 
actually witnessed these events.  As explained to the 
veteran, this information is essential to conduct a 
meaningful search in order to verify these alleged stressors.  
He was also given numerous opportunities to submit specific 
details required to conduct a meaningful search, including 
two personal hearings, but has failed to do so.  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Indeed, 
although the November 2000 Vet Center treatment letter 
appeared to accept and relay several of the veteran's claimed 
in-service stressors, importantly, it did not independently 
verify any of these events, and as such, the Board cannot 
accept this as corroborating evidence of any stressor.  Id.

In addition, the April 2008 VA examiner's report and a 
January 2002 VA treating psychiatrist's letter both opined 
that the veteran reported symptoms of PTSD related to 
stressful events during the Vietnam War, specifically his 
time on board the USS Thomaston.  However, neither opinion 
provides competent medical nexus evidence, since the examiner 
and treating physician did not offer independent medical 
opinions confirming the veteran's self-reported history.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that 
the veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann, 5 Vet. 
App. 233; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Furthermore, even were those opinions competent, this is 
after-the-fact medical nexus evidence that cannot be the sole 
basis for substantiating any of his claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(indicating credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  

Stated somewhat differently, although the veteran has the 
required diagnosis of PTSD, there is no presumption that this 
diagnosis is based on an stressor that occurred while on 
active duty.  It is entirely possible that a stressful event 
that occurred either before or after his period of active 
duty could account for his PTSD.  In any event, he has the 
burden of establishing the occurrence of an in-service 
stressor to account for his PTSD diagnosis.  And he simply 
has failed to do this.

For these reasons and bases, since the veteran has failed to 
produce credible supporting evidence that a claimed in-
service stressor actually occurred to account for his 
diagnosis of PTSD, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to service 
connection for PTSD.  While he may well believe that his PTSD 
is related to service, as a layperson without medical 
expertise, he is not qualified to address questions requiring 
medical training for resolution, such as a diagnosis or 
medical opinion as to etiology.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991) (laypersons are not competent to render 
medical opinions).  Thus, the appeal is denied.

ORDER

The claim for service connection for PTSD is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


